943 A.2d 471 (2008)
285 Conn. 912
Paulette N. TERIO, Administratrix (Estate of Philip S. Terio), et al.
v.
Myl RAMA.
Supreme Court of Connecticut.
Decided January 16, 2008.
Ernest F. Teitell and Paul A. Slager, Stamford, in support of the petition.
Charles W. Fleischmann, Shelton, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 104 Conn.App. 35, 930 A.2d 837 (2007), is denied.
KATZ, PALMER and SCHALLER, Js., did not participate in the consideration or decision of this petition.